Title: From Thomas Jefferson to John Mason, 20 June 1806
From: Jefferson, Thomas
To: Mason, John


                        
                            June 20. 06.
                        
                        Th: Jefferson salutes Genl Mason with friendship & respect & sends him some grains of the Quarentine
                            corn which comes in 40. days. it is said to produce 4. crops a year in Italy & 3. in Switzerland. it is just arrived
                            from Italy, & should be planted immediately, in drills 2. or 3. feet apart & 12. I. asunder in the drills. it does not
                            grow above 2. or 3 f. high & is loaded with ears from top to bottom. it is valuable for the table as being so early.
                    